DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 &13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin US Patent Application Publication 2013/0147664 (cited by applicant).
Regarding Claim 1, Lin teaches an electronic device (Figs. 1, 2, 5) comprising: 
a first conductive plate (104 Fig. 2 Par. 0021 / 516 Fig. 5 Par. 0034); 
a second conductive plate (106d Fig. 2 Par. 0021 / corresponding element of array 522 Fig. 5 Par. 0034) spaced from the first conductive plate and disposed parallel to the first conductive plate (parallel in XY plane as seen in Fig. 2); 
a conductive element (106a Fig. 2 Par. 0021 / corresponding element of array 522 Fig. 5 Par. 0034) disposed in a first space between the first conductive plate and the second conductive plate (as seen in Fig. 2 106d is disposed between 104a and 106a); 
a wireless communication circuit (102 Figs. 1, 2, 5 Par. 0020, 0034) electrically connected with the first conductive plate and the conductive element (Fig. 2 Par. 0020, 0021); and 
a printed circuit board (108 Fig. 1 Par. 0018 / 502 Fig. 5 Par. 0034) coupled with at least one side of the first conductive plate (104a coupled to 108 Fig. 2), at least one side of the second conductive plate (106d coupled to 108 Fig. 2), and one end of the conductive element (106a coupled to 108 Fig. 2), 

However, Lin discloses that the circuit 102 carries signals S1-S4 to the antenna arrays 104 and 106 (Par. 0020) and that antenna arrays 104 and 106 can be an array of patch antennas (Par. 0018).
In this particular case, a person of ordinary skill in the art recognizes that patch antennas have both a vertical and horizontal polarization.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date that the wireless communication circuit of Lin transmits / receives a first radio frequency (RF) signal having a vertical polarization characteristic using the first conductive plate and the second conductive plate and transmits / receives a second RF signal having a horizontal polarization characteristic using the conductive element in a patch antenna configuration.
Regarding Claim 2, Lin as modified teaches wherein the first conductive plate, the second conductive plate, and the conductive element at least partially overlap each other when viewed from above the first conductive plate (as seen in Fig. 2 104, 106a and 106d at least partially overlap / overlap also seen in Fig. 5 between 516 and 522).
Regarding Claim 13, Lin as modified teaches wherein the first conductive plate has a first distance from one end of the first conductive plate, which is coupled with the printed circuit board, to an opposite end of the first conductive plate (104 Fig. 2), wherein the second conductive plate has a second distance from one end of the second conductive plate, which is coupled with the printed circuit board, to an opposite end of the second conductive plate (106d Fig. 2).
Lin is silent on wherein the wireless communication circuit is configured to: transmit/receive the first RF signal and the second RF signal having a directivity based on a difference between the first distance and the second distance.
However, the first distance and the second distance relates to the length of the antenna element, and the overall directivity would be based on the difference between them. Additionally, Lin discloses that the patch antenna produces a radiation pattern in a first direction (Claim 7) and the pattern is seen in Fig. 1.
In this particular case, a person of ordinary skill in the art recognizes that the directivity of an antenna element is related to the length of the antenna elements and the difference between them.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date that the directivity of the electronic device of Lin is based on a difference between the first distance and the second distance.
Claims 3, 6, 7, 9, 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin US Patent Application Publication 2013/0147664 (cited by .
Regarding Claim 3, Lin as modified teaches further comprising: a first feed line electrically connected with a first feed part included in the first conductive plate (228 to 104a Fig. 2 Par. 0022 / 514 Fig. 5 Par. 0035).
Lin is silent on wherein the second conductive plate is electrically connected to a ground region of the printed circuit board.
However, Mohammadian et al. discloses a ground plane coupled to the antenna (Par. 0023). Additionally, Lin discloses ground layers 504, 506 in the pcb as seen in Fig. 5.
In this particular case, a person of ordinary skill in the art recognizes the use of a ground in order to send and receive wireless signals.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to electrically connect the second conductive plate of Lin to a ground region of the pcb as taught by Mohammadian et al. in order to send and receive wireless signals.
Regarding Claim 6, Lin as modified teaches wherein the first conductive plate includes a first side coupled with the printed circuit board (inner side of 104 / 516 Figs. 1, 2, 5) and a second side facing a direction opposite the first side (outer side of 104 / 516 Figs. 1, 2, 5), wherein the wireless communication circuit is configured to: transmit/receive the first RF signal in a frequency band (30 to 300 gigahertz Par. 0004 / baseband signals Par. 0020).

However, the distance between the second side and the first feed part relates to the length of the antenna element.  
In this particular case, a person of ordinary skill in the art recognizes that the frequency band of operation of an antenna element is related to the length of that element.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date that the frequency band of the first conductive plate would depend on the length from the feed part to the second side.
Regarding Claim 7, Lin as modified teaches wherein the first conductive plate includes a first side coupled with the printed circuit board (bottom of 104 / 516 Figs. 1, 2, 5), a second side facing a direction opposite the first side (top of 104 / 516 Figs. 1, 2, 5), and a third side and a fourth side connecting opposite ends of the first side and opposite ends of the second side (left and right sides of 104 / 516 Figs. 1, 2, 5).
Lin is silent on wherein the wireless communication circuit is configured to:  transmit/receive the first RF signal having a bandwidth corresponding to a distance between the third side and the fourth side.
However, the distance between the third side and the fourth side relates to the length of the antenna element.  

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date that the bandwidth of the first conductive plate would depend on the length between the third side and the fourth side.
Regarding Claim 9, Lin as modified teaches wherein the conductive element includes a first portion extending from the printed circuit board (see annotated Fig. 2 below) and a second portion perpendicular to the first portion (see annotated Fig. 2 below).
Lin is silent on wherein the electronic device further comprises: a second feed line electrically connected with a second feed part included in the second portion and extending in parallel with the first portion, and wherein one end of the first portion is electrically connected to a ground region of the printed circuit board.
However, Mohammadian et al. discloses a ground plane coupled to the antenna (Par. 0023). Additionally, Lin discloses ground layers 504, 506 in the pcb as seen in Fig. 5, and a coaxial cable (Par. 0053). 
In this particular case, a person of ordinary skill in the art recognizes the use of a ground in order to send and receive wireless signals; and recognizes that a coaxial cable has two feed lines to provide the antenna element with signal and ground; and as seen in Fig. 2, it is implied that the second feed line of the coaxial cable would be extending in parallel with the first portion.


    PNG
    media_image1.png
    627
    814
    media_image1.png
    Greyscale

Regarding Claim 11, Lin as modified teaches the electronic device of claim 9 as shown in the rejection above.
Lin is silent on wherein the wireless communication circuit is configured to: transmit/receive the second RF signal having a bandwidth corresponding to a thickness of the second portion.

In this particular case, a person of ordinary skill in the art recognizes that the bandwidth of an antenna element is related to the length of that element.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date that the bandwidth of the second portion would depend on its thickness.
Regarding Claim 12, Lin as modified teaches the electronic device of claim 9 as shown in the rejection above.
Lin is silent on wherein the wireless communication circuit is configured to: transmit/receive the second RF signal in a frequency band corresponding to a length of a vertical edge of the second portion and a length of a horizontal edge of the second portion.
However, a length of a vertical edge of the second portion and a length of a horizontal edge of the second portion relates to the length of the antenna element.  
In this particular case, a person of ordinary skill in the art recognizes that the frequency band of operation of an antenna element is related to the length of that element.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date that the frequency band of operation would depend on the length of the antenna element.
Claims 4 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin US Patent Application Publication 2013/0147664 (cited by applicant) and Mohammadian et al. US Patent Application Publication 2016/0248169 (cited by applicant) as applied to claims 3 / 9 above, and further in view of Chen et al. US Patent Application Publication 2015/0048989 (cited by applicant).
Regarding Claim 4, Lin as modified teaches the electronic device of claim 3 as shown in the rejection above.
Lin is silent on wherein the printed circuit board includes a cavity configured to provide impedance mismatching.
However, Chen et al. teaches a cavity (12, 112, 114 Fig. 1A Par. 0020) in the pcb (Par. 0025) for adjusting radiation parameters of the antenna (Par. 0020).
In this particular case, providing a cavity in order to provide adjustment to radiation parameters such as impedance is known in the antenna art as evident by Chen et al.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the printed circuit board of Lin with a cavity based on the teachings of Chen et al. as a result effect in order to achieve multiband operation in a limited area.
Regarding Claim 10, Lin as modified teaches the electronic device of claim 9 as shown in the rejection above.
Lin is silent on wherein the first portion extends in parallel with the second feed line with a first gap therebetween, and wherein the first gap and a distance 
However, Chen et al. teaches two strip lines substantially parallel to each other and separated by gap (Par. 0007 Figs. 1A, 1D) and a cavity for providing impedance matching (12, 112, 114 Fig. 1A Par. 0020).
In this particular case, providing a gap between two parallel strip lines and a cavity for impedance matching are known in the art as evident by Chen et al. and effect radiation parameters such as operating frequency and radiation efficiency of the antenna (Claim 7, Par. 0020).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the first portion and second feed line of Lin with a first gap and a distance from the one end of the first portion based on the teachings of Chen et al. as a result effect in order to improve radiation parameters such as operating frequency and radiation efficiency of the antenna.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin US Patent Application Publication 2013/0147664 (cited by applicant) and Mohammadian et al. US Patent Application Publication 2016/0248169 (cited by applicant) as applied to claim 7 above, and further in view of Khripkov et al. US Patent Application Publication 2017/0294705 (cited by applicant).
Regarding Claim 8, Lin as modified teaches the electronic device of claim 7 as shown in the rejection above.
 wherein the first conductive plate includes at least one slit extending from the second side, the third side, or the fourth side, and wherein the wireless communication circuit is configured to: transmit/receive the first RF signal having the bandwidth corresponding to the distance between the third side and the fourth side and the at least one slit.
However, Khripkov et al. teaches a slot in antenna 412 (Fig. 6A Par. 0095). Additionally, the distance between the third side and the fourth side relates to the length of the antenna element.  
In this particular case, providing a slit / slot in an antenna element is well known in the art as evident by Khripkov et al. in order to maintain a low reflection loss on a wide frequency band (Par. 0095). Additionally, a person of ordinary skill in the art recognizes that the bandwidth of an antenna element is related to the length of that element.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the first conductive plate of Lin with a slit based on the teachings of Khripkov et al. as a result effect in order to maintain a low reflection loss on a wide frequency band, and that the bandwidth would depend on the length between the third side and the fourth side and the slit.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 5, the prior art of record does not have the features “wherein a first distance from a first side of the first conductive plate, which is coupled with the printed circuit board, to the first feed part and a second distance corresponding to a longitudinal length of the cavity, which is parallel to the second feed line, are associated with impedance matching” as recited in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baks et al. US Patent Application Publication 2016/0049723 discloses antenna package structures are provided to implement wireless communications packages.
Lee et al. US Patent Application Publication 2013/0050056 discloses a wireless device including a 3-D antenna system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845